       Case 2:20-cr-00134-JAM Document 65 Filed 09/18/20 Page 1 of 4

1    Malcolm Segal, SBN 075481
2
     Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6
     Thomas A. Johnson, SBN 119203
7
     Kristy M. Horton, SBN 271250
8    Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
9    Sacramento, CA 95814
10   Telephone: (916) 442-4022
     taj@tomjohnsonlaw.com
11
     Patrick Wong, SBN 241740
12
     Patrick Wong, Esq.
13   145 El Camino Real
     Menlo Park, CA 94025-5234
14   Telephone: (650) 391-5366
15   Facsimile: (650) 352-3562
     patrick@wong.law
16
     Attorneys for Defendant
17
     JUAN TANG
18                        UNITED STATES DISTRICT COURT
19                       EASTERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA,        )         Case No. 2:20-CR-00134 JAM
21                                    )
22              Plaintiff,            )         STIPULATION REGARDING
                                      )         EXCLUDABLE TIME PERIODS
23   v.                               )         UNDER SPEEDY TRIAL ACT;
                                      )         FINDINGS AND ORDER
24   TANG JUAN,                       )
     aka Juan Tang,                   )
25                                    )         Date: October 6, 2020
26                        Defendant.  )         Time: 9:15 a.m.
     ________________________________ )         Judge: Hon. John A. Mendez
27

28
                                        -1-
           Stipulation Regarding Excludable Time; Findings & [PROPOSED] Order
       Case 2:20-cr-00134-JAM Document 65 Filed 09/18/20 Page 2 of 4

1                                      STIPULATION

2          Plaintiff United States of America, by and through its counsel of record, and

3    defendant, by and through defendant’s counsel of record, hereby stipulate as

4    follows:

5          1.     By previous Order following a Status Conference on September 1,

6    2020, this matter was set for further Status Conference on October 6, 2020; the

7    Court made additional orders on briefing schedules, and time was excluded

8    through September 22, 2020, pursuant to Local Code T4.

9          2.     By this Stipulation, the parties request to exclude additional time from

10   September 22, 2020, through the scheduled Status Conference on October 6,

11   2020 at 9:15 a.m. The request is made pursuant to Local Code T4.

12         3.     The parties agree and stipulate, and request that the Court find the

13   following:

14                a)    The parties appeared for Status Conference on September 1,

15   2020, at which time the Court set an additional Status Conference to occur on

16   October 6, 2020; time was excluded under Local Code T4 from September 1,

17   2020, through September 22, 2020.

18                b)    The parties agree that, with the October 6, 2020 Status

19   Conference already calendared by the Court, and with production of discovery in

20   this matter having commenced, the present time waiver through September 22,

21   2020 should be extended to the time of the next scheduled appearance on

22   October 6, 2020. Specifically, defense counsel needs additional time to review

23   the discovery that has been produced, perform legal research, investigate,

24   consult with the defendant and otherwise prepare for trial. The government has

25   also represented that additional discovery is forthcoming.

26                c)    Counsel for defendant believes that failure to grant the above-

27   requested continuance would deny him/her the reasonable time necessary for

28   effective preparation, taking into account the exercise of due diligence.
                                          -2-
            Stipulation Regarding Excludable Time; Findings & [PROPOSED] Order
       Case 2:20-cr-00134-JAM Document 65 Filed 09/18/20 Page 3 of 4

1                 d)     The Government does not object to this continuance.

2                 e)     In addition, the public health concerns cited by the Court’s

3    General Orders 611, 612, 617, and 618 (which suspends all jury trial until further

4    notice) and declarations of judicial emergency by this Court and the Ninth Circuit

5    presented by the evolving COVID-19 pandemic, an ends-of-justice delay is

6    particularly apt.

7                 f)     Based on the above-stated findings, the ends of justice served

8    by continuing the case as requested outweigh the interest of the public and the

9    defendant in a trial within the original date prescribed by the Speedy Trial Act.

10                g)     For the purpose of computing time under the Speedy Trial Act,

11   18 U.S.C. § 3161, et seq., within which trial must commence, the time period from

12   September 22, 2020, through October 6, 2020, inclusive, is deemed excludable

13   pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results

14   from a continuance granted by the Court at defendant’s request on the basis of

15   the Court’s finding that the ends of justice served by taking such action outweigh

16   the best interest of the public and the defendant in a speedy trial.

17         4.     Nothing in this Stipulation and Order shall preclude a finding that

18   other provisions of the Speedy Trial Act dictate that additional time periods are

19   excludable from the period within which a trial must commence.

20         IT IS SO STIPULATED.

21
     Dated: September 17, 2020              MCGREGOR W. SCOTT
22                                          United States Attorney
23

24
                                            /s/ Heiko P. Coppola___________
25                                          Heiko P. Coppola
26                                          Assistant United States Attorney

27

28
                                           -3-
            Stipulation Regarding Excludable Time; Findings & [PROPOSED] Order
       Case 2:20-cr-00134-JAM Document 65 Filed 09/18/20 Page 4 of 4

1    Dated: September 17, 2020                SEGAL & ASSOCIATES, PC
2

3
                                              By:   /s/ Malcolm Segal______________
4                                                   MALCOLM SEGAL
                                                    EMILY E. DORINGER
5                                                   Counsel for Defendant
6

7                                             LAW OFFICE of THOMAS A. JOHNSON

8

9
                                              By:   /s/ Thomas A. Johnson__________
10                                                   THOMAS A. JOHNSON
11                                                   Counsel for Defendant

12

13

14

15                                  FINDINGS AND ORDER

16         IT IS SO FOUND AND ORDERED THAT: For the reasons set forth in the
17
     foregoing Stipulation by the parties, the time period from September 22, 2020,
18
     through October 6, 2020, inclusive, is excluded pursuant to 18 U.S.C.§
19

20
     3161(h)(7)(A), B(iv) [Local Code T4]. The Court finds that the ends of justice

21   served by granting this continuance outweigh the best interests of the defendant
22   and the public in a speedy trial.
23
     Dated: 9/17/2020
24

25
                                         /s/ John A. Mendez_____________________
26                                       JOHN A. MENDEZ
                                         UNITED STATES DISTRICT COURT JUDGE
27

28
                                             -4-
            Stipulation Regarding Excludable Time; Findings & [PROPOSED] Order
